Case 1:20-cv-03020-JPO Document 26-4 Filed 05/05/20 Page 1 of 6




                Exhibit 4
           Case 1:20-cv-03020-JPO Document 26-4 Filed 05/05/20 Page 2 of 6




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK,

                          Plaintiff,

               v.                                      20-CV-3020 (JPO)

  UNITED STATES DEPARTMENT
  OF LABOR; and EUGENE SCALIA,
  in his official capacity as Secretary of
  Labor,

                          Defendants.


                        DECLARATION OF MEGAN THORSFELDT

       I, Megan Thorsfeldt, declare pursuant to 28 U.S.C. § 1746 that the following is true and

correct:

       1.      I am the Deputy Director of Research & Analytics in the Executive Division of

the Office of the New York State Attorney General. I have been in this role since May of

2018. In this capacity, I assist, support, and supervise in a wide variety of investigations and

cases. I am frequently called upon to analyze public and private datasets to quantify the impacts

of particular policies. My work address is 28 Liberty Street, 23rd Floor, New York, NY 10005.

       2.      Prior to joining the Attorney General’s Office, I spent seven years at 1199 SEIU

United Healthcare Workers East, where I served in various research and analysis capacities

including supervising a team of researchers. I left that work in the role of Assistant Director of

Research. In those roles, I conducted and oversaw dozens of analyses of health care policies.

       3.      I am very familiar with health care, health insurance and demographic data. I am a

2010 graduate of the New School with a Master of Science degree in Public Policy.



                                                 1
            Case 1:20-cv-03020-JPO Document 26-4 Filed 05/05/20 Page 3 of 6




           4.   Based on publicly available data, approximately 6.07 million New Yorkers are

enrolled in Medicaid or the Children’s Health Insurance Program (CHIP) as of January 2020. 1

New York State is expected to spend a projected $23.6 billion on its share of Medicaid expenses

alone in fiscal year 2021. 2

           5.   An additional 5.4 percent of New Yorkers or approximately 1.06 million people

were uninsured in 2018, the most recent available statistics from the U.S. Census Bureau’s

American Community Survey (ACS). 3 This number includes all New Yorkers that do not have

health insurance through their employer, direct purchase, Medicare, Medicaid, VA health care,

or other types of insurance. New York spends considerable amounts to reimburse hospitals for

the cost of care of the uninsured, including $795 million for the Indigent Care Pool in 2018. 4

           6.   The seasonally adjusted unemployment rate for New York in March 2020 was 4.5

percent according to the U.S. Bureau of Labor Statistics. 5 In the months before the widespread

outbreak of COVID-19, the NYS unemployment rate was steady at 3.9 percent (June-December

2019). 6

           7.   Approximately 1.64 million New Yorkers have filed first-time unemployment

insurance claims from March 14, 2020 through April 25, 2020, based on NYS Department of



1
  Medicaid.gov, Medicaid & CHIP, https://www.medicaid.gov/state-overviews/stateprofile.html?state=new-york,
Accessed April 30, 2020.
2
  New York State Department of Budget FY 2021 Executive Budget January 21,2020,
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/FY2021BudgetBook.pdf
3
  U.S. Census Bureau, American Community Survey,
https://data.census.gov/cedsci/profile?q=New%20York&g=0400000US36&tid=ACSDP1Y2018.DP05, Accessed
April 30, 2020.
4
  New York State Indigent Care Pool Workgroup Report, February 2019
https://www.health.ny.gov/press/reports/docs/2019_icp_workgroup_report.pdf
5
  U.S. Bureau of Labor Statistics State Employment and Unemployment (Monthly) March 2020, published April 17,
2020, accessed May 4, 2020.
6
  U.S. Bureau of Labor Statistics,
https://data.bls.gov/timeseries/LASST360000000000003?amp%253bdata_tool=XGtable&output_view=data&includ
e_graphs=true, Accessed April 30, 2020.


                                                     2
         Case 1:20-cv-03020-JPO Document 26-4 Filed 05/05/20 Page 4 of 6




Labor statistics. 7 Taking these claims into account brings the current unemployment rate in New

York to approximately 13 percent. 8

        8.       New York could experience an increase in Medicaid enrollment between 719,000

and 1.45 million people due to increases in unemployment related to the COVID-19 economic

downturn, according to a study prepared by Health Management Associates (HMA). HMA also

estimated that up to 305,000 additional New Yorkers could become uninsured. HMA’s study

examined low-, medium-, and high-unemployment increases. 9

        9.       Based on publicly available data there have been 308,314 confirmed cases of

COVID-19 in New York State as of May 1, 2020. 10 Multiple medical researchers have

estimated that the actual infection rate is between 5 to 20 times the official count in the United

States due to limitations on testing and asymptomatic carriers of the virus. 11 This is consistent

with preliminary studies on antibody testing in New York that show an estimated 12.3% of the

New York State population, and 19.9% of the New York City population, had COVID-19

antibodies. 12

        10.      The COVID-19 virus has a reproductive number, which is the number of



7
  NYS Department of Labor, Weekly UI Claims Report, https://labor.ny.gov/stats/weekly-ui-claims-report.shtm,
Accessed May 1, 2020.
8
  Forbes, “New York State Unemployment Rate Is At Highest Level Since Great Depression,”
https://www.forbes.com/sites/mayrarodriguezvalladares/2020/04/26/new-york-state-unemployment-rate-is-at-
highest-level-since-the-great-depression/#49472b6376f2, April 26, 2020.
9
  Health Management Associates, “HMA Model Provides Forecast of COVID-19 Impact on Medicaid, Marketplace,
and Uninsured,” https://www.healthmanagement.com/wp-content/uploads/HMA-Estimates-of-COVID-Impact-on-
Coverage-public-version-for-April-3-830-CT.pdf, April 3, 2020. Accessed May 1, 2020.
10
   NYS Department of Health, https://www.governor.ny.gov/news/amid-ongoing-covid-19-pandemic-governor-
cuomo-announces-schools-and-college-facilities, Accessed May 1, 2020.
11
   Business Insider, ” To know the real number of coronavirus cases in the US, China, or Italy, researchers say
multiply by 10,” https://www.businessinsider.com/real-number-of-coronavirus-cases-underreported-us-china-italy-
2020-4?op=1, April 19, 2020.
12
   New York State Office of the Governor, May 2,2020, last accessed May 5, 2020.
https://www.governor.ny.gov/news/amid-ongoing-covid-19-pandemic-governor-cuomo-announces-results-
completed-antibody-testing


                                                      3
          Case 1:20-cv-03020-JPO Document 26-4 Filed 05/05/20 Page 5 of 6




secondary infections generated from one infected individual, of between 2 and 2.5. 13 According

to the World Health Organization, this rate is higher than for influenza. 14

        11.      The Centers for Disease Control and Prevention (CDC) recommends that

“Employees who have symptoms (i.e., fever, cough, or shortness of breath) [of COVID-19]

should notify their supervisor and stay home” and should not return to work until the criteria to

discontinue home isolation are met. 15 The CDC also recommends that those who have been

exposed to a person symptomatic with COVID-19 should stay at home until 14 days after last

exposure and maintain social distance of at least 6 feet from others at all times. 16

        12.      A study in the American Journal of Public Health showed that in a simulated

influenza outbreak, which has similar properties to COVID-19 but has a lower reproductive

number, 11.5 percent of employees were infected due to workplace transmission. 17 Provision of

universal paid sick leave reduced workplace infections by 5.9 percent. The study also found that

allowing sick employees to stay home for 1 or 2 days reduced workplace infections by 25.3 and

39.2 percent, respectively. 18

        13.      New York State is covering and will cover the cost of care for a substantial




13
   World Health Organization, “Coronavirus disease 2019 (COVID-19) Situation Report – 46,”
https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200306-sitrep-46-covid-
19.pdf?sfvrsn=96b04adf_4, March 6, 2020, Accessed May 1, 2020.
14
   World Health Organization, “Coronavirus disease 2019 (COVID-19) Situation Report – 46,”
https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200306-sitrep-46-covid-
19.pdf?sfvrsn=96b04adf_4, March 6, 2020, Accessed May 1, 2020.
15
   Centers for Disease Control and Prevention, “Interim Guidance for Businesses and Employers to Plan and
Respond to Coronavirus Disease 2019 (COVID-19),” https://www.cdc.gov/coronavirus/2019-
ncov/community/guidance-business-response.html, Accessed May 1, 2020.
16
   Centers for Disease Control and Prevention, “Public Health Recommendations for Community-Related
Exposure,” https://www.cdc.gov/coronavirus/2019-ncov/php/public-health-recommendations.html, Accessed May
1, 2020.
17
   In this study, the reproduction rate for influenza was 1.4, compared to the estimated rate for COVID-19 of
between 2-2.5.
18
   Supriya Kumar, John J. Grefenstette, David Galloway, Steven M. Albert, Donald S. Burke, “Policies to Reduce
Influenza in the Workplace: Impact Assessments Using an Agent-Based Model,” American Journal of Public
Health, Vol: 103, Issue 8, August 2013, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3893051/.

                                                       4
Case 1:20-cv-03020-JPO Document 26-4 Filed 05/05/20 Page 6 of 6
